DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 28 January 2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (U.S. Pub. 2011/0284898) in view of Huh et al. (U.S. Pub. 2014/0179041).
Claim 1:  Iwasaki discloses an organic light-emitting display device, comprising:
a substrate (10; Fig. 3, paragraph 58);

an encapsulation layer (22; Fig. 3, paragraph 72) on the substrate (10) and the organic light-emitting device (50), the encapsulation layer (22) covering the organic light-emitting device (50), the encapsulation layer (22) comprising:
a second inorganic layer (22; Fig. 3, paragraph 72); and
an encapsulation hole (hole in which 90R is in);
a black matrix (24; Fig. 3, paragraph 55) covering the encapsulation layer (22), the black matrix (24) comprising a black matrix hole (hole between elements 24 and in which 90R is in) over the encapsulation hole (hole in which 90R is in); and
a color filter (90R; Fig. 3, paragraph 77) filling the encapsulation hole (hole in which 90R is in) and the black matrix hole (hole between elements 24 and in which 90R is in), the color filter (90R) contacting at least a portion of a lower surface (lower side surface of 24) of the black matrix (24) and at least a portion of an upper surface (upper side surface of side of 24) of the black matrix (24),
wherein the second inorganic layer (22) is in contact with the black matrix (24), 
wherein the encapsulation hole (hole in which 90R is in) is provided in the second inorganic layer (22), and
wherein the organic light-emitting device (50), the encapsulation layer (22), the black matric (24) and the color filter (90R) are formed on the same substrate (10) (Fig. 3).
Iwasaki appears not to explicitly disclose the encapsulation layer comprising a first inorganic layer disposed on an upper surface of the organic light emitting device, an 
Huh et al., however, discloses an encapsulation layer (230; Fig. 2, paragraph 91), the encapsulation (230) comprising a first inorganic layer (231; Fig. 2, paragraph 91) disposed on an upper surface of the organic light emitting device (228; Fig. 2, paragraphs 80-86), an organic layer (232; Fig. 2, paragraph 91) disposed on the first inorganic layer (231) and the second inorganic layer (233; Fig. 2, paragraph 91) disposed on the organic layer (232) in order to improve the lifespan of the display device (paragraph 7).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Iwasaki with the disclosure of Huh et al. to have made the encapsulation comprising a first inorganic layer disposed on an upper surface of the organic light emitting device, an organic layer disposed on the first inorganic layer and the second inorganic layer disposed on the organic layer in order to improve the lifespan of the display device
Claim 2:  Iwasaki in view of Huh et al. discloses the organic light-emitting display device of claim 1, and Iwasaki further discloses wherein the color filter (90R) contacts a lower surface (lower side surface of 24) of the black matrix (24) (Fig. 3).
Claim 3:  Iwasaki in view of Huh et al. discloses the organic light-emitting display device of claim 1, and Iwasaki further discloses wherein the color filter (90R) surrounds an end (side surface of 24) of the black matrix (24) (Fig. 3).
Claim 7:  Iwasaki in view of Huh et al. discloses the organic light-emitting display device of claim 1, and Iwasaki further discloses: 

the organic light-emitting device (50) electrically connected to the thin film transistor (112), the encapsulation layer (22) being directly on an upper surface of the organic light-emitting device (50); and
a filter planarization layer (65; Fig. 3; paragraph 80) covering the black matrix (24) and the color filter (90R).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Huh et al. as applied to claim 1 above, and further in view of Yeh et al. (U.S. Pub. 2004/0179153). 
Claim 4:  Iwasaki in view of Huh et al. discloses the organic light-emitting display device of claim 1.  
Iwasaki in view of Huh et al. appears not to explicitly disclose the black matrix comprises a plurality of metal layers.  
Yeh et al., however, discloses a plurality of metal layers is a suitable configuration for a black matrix (33) (paragraph 21).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Iwasaki in view of Huh et al. with the disclosure of Yeh et al. to have used a plurality of metal layers for a black matrix because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).  Iwasaki in view of Huh et al. in view of Yeh et al. would therefore disclose the black matrix comprises a plurality of metal layers.
Claim 5:  Iwasaki in view of Huh et al. discloses the organic light-emitting display device of claim 1. Iwasaki further discloses the black matrix (24) is on an upper surface of the encapsulation layer (22) (Fig. 3), and Yeh et al. further discloses the black matrix (33) comprises: a reflective layer (3321; Fig. 2; paragraph 21); a light path change layer (3322; Fig. 2; paragraph 21) on the reflective layer (3221); and a semi-transmissive layer (333; Fig. 2; paragraph 21) on the light path change layer (3222).  Iwasaki in view of Huh et al. in view of Yeh et al. would therefore disclose the black matrix comprises: a reflective layer on an upper surface of the encapsulation layer; a light path change layer on the reflective layer; and a semi-transmissive layer on the light path change layer.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Huh et al. as applied to claim 7 above, and further in view of Kim et al. (U.S. Pub. 2016/0320885).
Claim 8:  Iwasaki in view of Huh et al. discloses the organic light-emitting display device of claim 7.
Iwasaki in view of Huh et al. appears not to explicitly disclose a touch sensing layer directly on an upper surface of the filter planarization layer, the touch sensing layer comprising: a plurality of first touch electrodes; and a plurality of second touch electrodes.
Kim et al., however, discloses a touch sensing layer (140; Fig. 2; paragraph 30) directly on an upper surface of the filter planarization layer (161; Fig. 2, paragraph 31), the touch sensing layer (140) comprising: a plurality of first touch electrodes (142a; Fig. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Iwasaki in view of Huh et al. with the disclosure of Kim et al. to have made a touch sensing layer directly on an upper surface of the filter planarization layer, the touch sensing layer comprising: a plurality of first touch electrodes; and a plurality of second touch electrodes in order to be able to input information on a display device.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Huh et al. in view of Kim et al. as applied to claim 8 above, and further in view of Yeh et al. (U.S. Pub. 2004/0179153) and Jeon (U.S. Pub. 2016/0315284).
Claim 9:  Iwasaki in view of Huh et al. in view of Kim et al. discloses the organic light-emitting display device of claim 8.  
Iwasaki in view of Huh et al. in view of Kim et al. appears not to explicitly disclose the plurality of first touch electrodes, the plurality of second touch electrodes, and the black matrix each comprise at least three metal layers.  
Yeh et al., however, discloses at least three metal layers is a suitable configuration for a black matrix (33) (paragraph 21).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Iwasaki in view of Huh et al. in view of Kim et al. with the disclosure of Yeh et al. to have used at least three metal layers for a black matrix because the selection of a known configuration based on its suitability for its 
Further, Jeon discloses at least three metal layers is a suitable configuration for a first touch electrode (411) and a second touch electrode (431) (paragraphs 112 and 113).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Iwasaki in view of Huh et al. in view of Kim et al. in view of Yeh et al. with the disclosure of Jeon to have used at least three metal layers for a first touch electrode and a second touch electrode because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Iwasaki in view of Huh et al. in view of Kim et al. in view of Yeh in view of Jeon would therefore disclose the plurality of first touch electrodes, the plurality of second touch electrodes, and the black matrix each comprise at least three metal layers.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815